 

Exhibit 10.7

SARA LEE CORPORATION

CORPORATE ANNUAL INCENTIVE PLAN

PROGRAM DESCRIPTION

FISCAL YEAR 2011

Capitalized terms used but not defined are defined in Attachment 2.

Purpose

The objective of the Annual Incentive Plan (the “AIP”) is to advance the
interests of Sara Lee Corporation (“SLC”) by:

 

a) Rewarding financial performance that contributes to increased shareholder
value;

 

b) Measuring the effectiveness of SLC operating performance and capital
management;

 

c) Continuing to provide significant rewards for exceptional performance.

Incentive Opportunity & Performance Objectives

Attachment 1 shows the FY11 AIP Target and Maximum payout levels at the various
salary grades.

The following applies to the Plan goals:

 

  •  

Financial objectives are established at the beginning of the Incentive Plan
Year. The financial objectives for Corporate Staff Participants and the Plan
parameters applicable to all Plan Participants are approved by the Compensation
and Employee Benefits Committee of the SLC Board of Directors (“the Committee”).

 

  •  

Business Segment executive management will develop the financial objectives
within their respective business. The Chief Executive Officer (CEO) of SLC will
approve the Business Segment financial objectives for each business.

 

  •  

The FY11 Performance Measures are:

 

  •  

Operating Income/Profit – (Operating Income will be used for Corporate Staff
positions) 55% of target bonus opportunity

 

  •  

The permissible spread is 40% - 65%

 

  •  

If Gross Profit is added, the standard weighting will be 20% for Gross Profit
and 35% for Operating Profit (the permissible spread for Gross Profit is 0% -
30%)

 

  •  

Net Sales – 25% of target bonus opportunity

 

  •  

The permissible spread is 15% - 35%

 

  •  

Cash Flow – (Average Working Capital will be used as a measure of Cash Flow for
Corporate and Segment positions) 20% of target bonus opportunity

 

  •  

The permissible spread is 10% - 30%

 

1



--------------------------------------------------------------------------------

 

  •  

In FY11, Business Segment CEOs will continue to have a range of flexibility to
approve different weightings of the financial Performance Measures to allow
better alignment and line of sight to those measures with certain employees’
responsibilities, e.g. executives in a Sales function may have an increased
weighting of the Sales Performance Measure and a reduced weighting of the Cash
Flow Performance Measure. However, there is no flexibility to change any of the
Plan Financial Performance Measures. So, for example, Cash Flow cannot be
replaced by Continuous Improvement Initiatives (see attachment 2 for Performance
Measure definitions).

 

  •  

When expressed as a percentage of target bonus opportunity, the weighting of
each performance measure is the same for each salary grade. A summary of FY11
Performance Measures and the corresponding incentive opportunities for
Participants are shown in Attachment 3. If Business Segment CEOs approve
different weightings within their groups, multiply the target bonus opportunity
by the revised weightings to determine the weighting of each performance
measure.

 

  •  

Financial performance within a Business Segment may be measured at different
levels, ranging from a geographic or customer level, or a business unit/Division
level, to the total Business Segment level. Business Segment CEOs are
responsible for setting guidelines regarding the assignment of appropriate
levels for performance measurement for the functions within their Business
Segment. Business Segment CEOs are also responsible for setting guidelines for
split weightings within their segments.

 

  •  

When an employee reporting into a single Business Segment also supports another
Business Segment, a split weighting between the two Business Segments may be
applied. The Business Segment CEO managing the employee is responsible for
determining the appropriate split after consulting with the CEO of the other
supported business.

 

  •  

As a general rule, corporate and enterprise-wide employees should be assigned
financial performance measures at the total SLC level. However, corporate and
enterprise-wide employees who primarily support a specific Business Segment may
have financial performance measures split based on the areas they support.
Splits for these employees will be determined by the corporate function leader,
working in conjunction with his or her HR and Compensation business partners,
and consulting with the leaders of the business segments supported.

 

  •  

Whether within or across Business Segments, split weightings should only be
applied to employees who dedicate a majority of their resources/time to directly
supporting another business entity. As a general rule, an employee’s incentive
opportunity should be split to a maximum of three (3) entities.

 

  •  

Maximum payout opportunity is 150% of target bonus opportunity, and minimum
payout opportunity is 0% of target bonus opportunity.

Performance Period

All objectives are measured over a one-year performance period, i.e. the
Incentive Plan Year which is July 4, 2010 to July 2, 2011.

 

2



--------------------------------------------------------------------------------

 

Performance Levels

Threshold performance for each of the financial measures is defined as the prior
fiscal year actual result for Operating Income, 95% of the Target performance
level for Net Sales and 110% of the Target performance level for Cash Flow
(Working Capital). The Level 2 - Below Target performance level (62.5% of target
bonus opportunity) is the midpoint between the Threshold and Target performance
levels. Similarly, the Level 4 - Above Target performance level (125% of target
bonus opportunity) is the midpoint between the Target and Maximum performance
levels.

Level 5 - Maximum – An unusually high level of performance far exceeding
targeted performance requiring significant “stretch” to achieve.

Level 4 – Above Target – A high level of performance exceeding targeted
performance requiring “stretch” to achieve.

Level 3 - Target –Target level of performance typically equivalent to the Annual
Operating Plan (“AOP”).

Level 2 - Below Target – The level of performance at which attainment of goals
is below the Target level but above the Threshold level, mid-way between
Threshold and Target.

Level 1 - Threshold – Performance that just achieves an acceptable level of
results warranting incentive recognition.

Incentive Award Payout Levels

The following table is to be used in setting the performance goals at the
various payout levels.

Performance Measure

 

Performance Level

 

Performance Goal

(Operating Profit )

 

Performance Goal

(Net Sales)

 

Performance Goal

(Cash Flow/Working

Capital)

 

Payout Level

as a % of

Target Bonus Opportunity

Level 5 – Maximum   110% of Target   105% of Target   90% of Target   150% Level
4 – Above Target   105% of Target   102.5% of Target   95% of Target   125%
Level 3 – Target   Target   100% of Target   100% of Target   100% Level 2 –
Below Target  

Midpoint between Threshold and

Target

 

Midpoint between Threshold and

Target

 

Midpoint between Threshold and

Target

  62.5% Level 1 – Threshold (1)   FY10 Actual   95% of Target   110% of Target  
25%

Attachment 4 graphically displays the payout curve for all three performance
measures.

Straight-line interpolation is used for calculating results between performance
levels.

 

(1)

Business Segment leaders are expected to use appropriate discretion in applying
the revised Threshold definition in practice. For example, for Business Segments
with low growth targets (prior year results are above or equal to the Incentive
Plan Year’s Target, or are greater than 90% of Target), Business Segment CEOs
should consider setting the Threshold at 90% of Target, or an alternatively
appropriate level. Similar discretion should be used in setting the Maximum

 

3



--------------------------------------------------------------------------------

 

performance level. If, for example, business conditions have changed
significantly since the formulation of the FY11 AOP, and 10% improvement no
longer provides an appropriate level of stretch, or if a 10% performance
improvement reflects too narrow a range of improvement relative to incremental
payout, then Business Segment CEOs and CFOs should work with their Compensation
business partner to set appropriate Maximum targets.

Incentive Award Payments

Incentive award payments are distributed after the Incentive Plan Year results
have been publicly announced and the individual awards requiring the review and
approval of the Committee have been approved at its August 2011 meeting.
Generally, a Participant must be an employee on the last day of the fiscal year
in order to be eligible to receive any incentive award.

Administrative Provisions

The Committee and the Chief Executive Officer of SLC shall administer the Plan
jointly and their decisions are final. The Executive Vice President Human
Resources and Chief Financial Officer will be responsible for the administrative
procedures governing the Plan, including ensuring the existence of approved
Performance Measures and Goals and the presentation of the performance results
under the Plan to the Committee for its approval. The following administrative
procedures shall govern:

 

  a) The Committee will approve individual incentive awards for all corporate
officers and those executives in salary grade 38 and above. For individuals who
participate in the SLC Performance-Based Incentive Plan (the “PBIP”), individual
incentive awards are coordinated with and subject to the terms, conditions,
maximums and limitations of the PBIP (which, for those individuals, is
incorporated into this FY11 AIP by reference), with the AIP incentive award
being one factor to be considered by the Committee in exercising its negative
discretion to reduce the maximum award under the PBIP. The SLC CEO and his or
her direct reports may approve all other incentive awards.

 

  b) Any awards earned under the FY11 AIP will be paid in cash. Participants
paid in the U.S. and subject to taxation in the U.S. may elect to defer part or
all of their incentive awards pursuant to the terms and conditions of the SLC
Executive Deferred Compensation Plan.

 

  c) A new Participant who begins participation during the Incentive Plan Year
may be eligible for a pro-rata incentive award from the date of entry into the
Plan. Typically, a new Participant should have been actively employed in a
bonus-eligible role for at least one calendar quarter of the Incentive Plan Year
in order to receive consideration for a pro-rata incentive award.

 

  d) In the case of death, Disability, Total Disability, or retirement under a
SLC retirement plan during the Incentive Plan Year, a Participant or the
Participant’s estate is eligible for a pro-rata incentive award based upon the
Participant’s period of active service (i.e., coded as active on the payroll
system) during the Incentive Plan Year and an assessment of all actual
performance measures. The award will be distributed at the same time as those of
active Participants.

 

  e) A Participant who is involuntarily terminated and who subsequently receives
severance pay under a SLC severance plan may be eligible for a pro-rata
incentive award based on active service through the date of the Participant’s
termination of employment. The amount of any pro-rata incentive award will be
determined based upon the facts and circumstances related to the Participant’s
termination as well as the amount of time the Participant was actively employed
during the Incentive Plan Year and an assessment of all actual performance
measures.

 

4



--------------------------------------------------------------------------------

 

  f) Unless otherwise approved by the Committee or Chief Executive Officer of
SLC, any Participant who voluntarily terminates, or who is involuntarily
terminated and does not receive severance pay, regardless of the Participant’s
eligibility for retirement status, during the Incentive Plan Year will not be
entitled to any incentive award attributable to the Incentive Plan Year.

 

  g) Notwithstanding anything contained in this document to the contrary, a
Participant may be entitled to receive either an increased or reduced incentive
award payment, or no incentive award payment whatsoever, attributable to the
Incentive Plan Year upon the occurrence of any of the following events:

(A) If any Participant engages in any activity contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationships(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors of the Company which could
reasonably be foreseen as contributing to or resulting in a Change of Control of
the Company (as defined in the 1998 and 2002 Long-Term Incentive Stock Plan),
then the Participant will not be entitled to any incentive award attributable to
the Incentive Plan Year.

(B) This paragraph (g)(B) applies only to those Participants who are “officers”
of the Company, as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934 during the Incentive Plan Year and who participate in any SLC Executive
Management Long-Term Incentive Program (each such Participant, an “Officer
Participant”). If an Officer Participant receives an incentive award payment
that was predicated upon the Company achieving certain Performance Measures (the
“Original Payout”) and, within two years after the date of such Original Payout,
the Company restates its financial statements due to material noncompliance with
the financial reporting requirements under the securities laws (such restated
financial statements, the “Restated Financials”), then the amount of the
incentive award payment for such Officer Participant shall be recalculated based
on the Restated Financials (such recalculated amount, the “Restated Amount”). If
the Original Payout is greater than the Restated Amount, then the Company shall
be entitled to recoup from such Officer Participant, and such Officer
Participant shall pay to the Company, in cash, an amount equal to (1) the
Original Payout, less (2) the Restated Amount. If the Restated Amount is greater
than the Original Payout, then the Company shall pay to the Officer Participant
an amount equal to (i) the Restated Amount, less (ii) the Original Payout. Any
such payment or recoupment shall be due and payable within 90 days after the
date on which the Company files the Restated Financials with the Securities and
Exchange Commission. If an Officer Participant elected to defer part or all of
their Original Payout pursuant to the SLC Executive Deferred Compensation Plan,
then the Officer Participant’s account under the Plan automatically shall be
credited or charged so that the amount deferred in connection with such
incentive award payment equals the Restated Amount. No interest will be due to
or paid by the Company or you to the other with respect to any true up payment.
Notwithstanding the foregoing, the Committee may determine, in its discretion
and based on the circumstances leading to the filing of the Restated Financials,
that recoupment or payment under this paragraph (g)(B) of the Restated Amount is
not practical and may elect to forego the application of this paragraph (g)(B).

 

5



--------------------------------------------------------------------------------

 

  h) Performance results under the Plan will be measured in accordance with the
Definitions in Attachment 2.

 

  i) Performance results and Eligible Earnings will be used to determine the
incentive award payment.

 

  j) Any Participant who is employed as of the end of the Incentive Plan Year
shall be entitled to receive an incentive award payment regardless of whether
the Participant resigns or is terminated between the end of the Incentive Plan
Year and the date the incentive awards are distributed.

 

  k) Except with respect to Participants who elect to defer their incentive
awards pursuant to the SLC Executive Deferred Compensation Plan, incentive award
payments shall be distributed no later than the 15th day of the third month
following the close of the Incentive Plan Year.

 

  l) SLC reserves the right to offset against any incentive award payment due to
a terminating or terminated Participant any amounts to which SLC has a “claim of
right.”

 

  m) Except for participant deferral elections made under the SLC Executive
Deferred Compensation Plan (which shall be construed to comply with Section 409A
of the Internal Revenue Code and the Treasury Regulation guidance thereunder),
the terms of the AIP shall be construed and paid in such manner as to satisfy
the short-term deferral exception to the application of Section 409A as set
forth in Subsections (a)(4) and (b)(4) of Treasury Regulations Section 1.409A-1.

 

  n) Nothing herein shall be construed as an agreement or commitment to employ
any Participant or to employ a Participant for any fixed period of time or
constitute a commitment by SLC that any Participant will continue to receive an
incentive award or will continue as a Participant in the Plan.

 

  o) The Committee reserves the right to amend, modify, interpret or terminate
the Plan or awards to be paid under the Plan at any time for any reason.
Specifically, the performance criteria may be adjusted by the Committee for
extraordinary and similar items that prevent undue and/or unintended gain or
loss; provided that, for any incentive awards under the AIP to individuals
participating in the PBIP, any adjustments will be subject to the terms,
conditions, maximums and limitations under the PBIP.

 

  p) The Committee may delegate certain administrative responsibilities to the
Chief Executive Officer except for the following:

 

  1) Any actions affecting the Chief Executive Officer, and other elected
officers of SLC,

 

  2) Approval of corporate Financial Standards of Performance and certification
of performance results relative to such standards following the end of the
Incentive Plan Year,

 

  3) Approval of any substantive changes or amendments to the Plan.

 

6



--------------------------------------------------------------------------------

Attachment 1

SARA LEE CORPORATION

FY11 ANNUAL INCENTIVE PLAN

TARGETS AND MAXIMUMS

 

Salary

Grades

  Target %   Maximum % 50   200.00%   300.00% 49   200.00%   300.00% 48  
165.00%   247.50% 47   160.00%   240.00% 46   150.00%   225.00% 45   145.00%  
217.50% 44   135.00%   202.50% 43   130.00%   195.00% 42   125.00%   187.50% 41
  125.00%   187.50% 40   120.00%   180.00% 39   120.00%   180.00% 38   115.00%  
172.50% 37   115.00%   172.50% 36   115.00%   172.50% 35   95.00%   142.50% 34  
75.00%   112.50% 33   65.00%   97.50% 32   55.00%   82.50% 31   45.00%   67.50%
30   40.00%   60.00% 29   30.00%   45.00% 28   30.00%   45.00% 27   15.00%  
22.50% 26   15.00%   22.50% 25   15.00%   22.50% 24   7.50%   11.25% 23   7.50%
  11.25% 22   7.50%   11.25%

 

7



--------------------------------------------------------------------------------

 

Attachment 2

Definitions

 

a) Board means the SLC Board of Directors.

 

b) Business Segment means one of the following Sara Lee business units, i.e.
North American Fresh Bakery, North American Retail, North American Foodservice,
International Beverage and International Bakery. For FY11, also includes
discontinued operations, International Household & Body Care.

 

c) Committee is the Compensation and Employee Benefits Committee of the Board.

 

d) Cost of Sales is the sum of direct material(s), direct labor and factory
overheads in manufacturing a product. Also known as cost of goods sold (“COGS”).

 

e) Disability is as defined under the applicable SLC Long Term Disability Plan
or the specific Sara Lee sponsored long-term disability plan under which the
Participant is covered

 

f) Division means an operating profit center of SLC.

 

g) Eligible Earnings mean regular salary or wages paid to the Participant from
July 1, 2010 through June 30, 2011. It does not include allowances,
reimbursements, commissions, other incentives, severance, lump sums, awards,
deferred compensation and compensation attributable to the exercise of stock
options or other forms of long-term incentive compensation.

 

h) Gross Profit means Net Sales less Cost of Sales.

 

i) Incentive Plan Year is the fiscal year starting July 4, 2010 and ending
July 2, 2011.

 

j) Net Sales means net outside sales, as shown on Line 5 of the EO-200 income
statement, with the following adjustment(s):

 

  1. Actual Net Sales shall be measured using plan currency rates

 

  2. Net Sales of businesses acquired during the year and not included in the
Annual Operating Plan shall be excluded.

 

  3. Net Sales of businesses divested and not included in the Annual Operating
Plan as divestments will only be included through the date of divestment, and
targets will be adjusted accordingly.

 

  4. Significant Items should be excluded, subject to the Committee’s use of
negative discretion.

k) Operating Income means pre-tax income, before interest, and tobacco proceeds,
with the following adjustment(s):

 

  1. Actual Operating Income shall be measured using plan currency rates

 

  2. Operating Income of businesses acquired during the year and not included in
the Annual Operating Plan shall be excluded.

 

  3. Operating Income of businesses divested and not included in the Annual
Operating Plan as divestments will only be included through the date of
divestment, and targets will be adjusted accordingly.

 

  4. Significant Items should be excluded, subject to the Committee’s use of
negative discretion.

 

8



--------------------------------------------------------------------------------

 

l) Operating Profit means Line 16 of the EO-200 income statement, using FY11 peg
currency rates, with the following exceptions:

 

  1. Operating Profit of businesses acquired during the year and not included in
the Annual Operating Plan shall be excluded.

 

  2. Operating Profit of businesses divested and not included in the Annual
Operating Plan as divestments will only be included through the date of
divestment.

 

m) Participant means a Sara Lee employee in salary grades 22 through and
including 50. (Employees in grades 22 through 27 eligible for Sales Incentive
Plans are excluded from the Plan.)

 

n) Significant Items mean those items that are reported by the Corporation in
its annual report in the table entitled “Impact of Significant Items on Income
from Continuing Operations and Net Income” and that meet the Controller’s
criteria for materiality.

 

o) Total Disability is as defined under the SLC Key Executive Long Term
Disability Plan under which the Participant is covered.

 

p) Working Capital means current assets minus current liabilities excluding
cash, cash equivalents, restructuring accrual reserves, intracompany accounts,
income tax accounts, accrued dividends, and interest receivables/payables.
Average Working Capital is the average of Working Capital over a 13-month
period.

 

  1. Adjustments will be made based on fluctuations in commodity market costs
and/or sales levels.

 

  2. All adjustments will be reviewed by the Business Segment CEOs and CFOs and
approved by the Committee.

 

9



--------------------------------------------------------------------------------

Attachment 3

SARA LEE CORPORATION

FY11 ANNUAL INCENTIVE PLAN

PERFORMANCE MEASURES AND WEIGHTINGS

 

   

Performance Measures as a % of Target Annual Incentive Opportunity

   

Operating

Profit/Income

 

Net Sales

 

Cash Flow

(Working Capital)

 

Target Annual

Incentive

Opportunity

  55%   25%   20%   100%

Salary

Grades

 

Operating Income

 

Sales

 

Cash Flow

 

Target

50

  110.00%   50.00%   40.00%   200.00%

49

  110.00%   50.00%   40.00%   200.00%

48

  90.75%   41.25%   33.00%   165.00%

47

  88.00%   40.00%   32.00%   160.00%

46

  82.50%   37.50%   30.00%   150.00%

45

  79.75%   36.25%   29.00%   145.00%

44

  74.25%   33.75%   27.00%   135.00%

43

  71.50%   32.50%   26.00%   130.00%

42

  68.75%   31.25%   25.00%   125.00%

41

  68.75%   31.25%   25.00%   125.00%

40

  66.00%   30.00%   24.00%   120.00%

39

  66.00%   30.00%   24.00%   120.00%

38

  63.25%   28.75%   23.00%   115.00%

37

  63.25%   28.75%   23.00%   115.00%

36

  63.25%   28.75%   23.00%   115.00%

35

  52.25%   23.75%   19.00%   95.00%

34

  41.25%   18.75%   15.00%   75.00%

33

  35.75%   16.25%   13.00%   65.00%

32

  30.25%   13.75%   11.00%   55.00%

31

  24.75%   11.25%   9.00%   45.00%

30

  22.00%   10.00%   8.00%   40.00%

29

  16.50%   7.50%   6.00%   30.00%

28

  16.50%   7.50%   6.00%   30.00%

27

  8.25%   3.75%   3.00%   15.00%

26

  8.25%   3.75%   3.00%   15.00%

25

  8.25%   3.75%   3.00%   15.00%

24

  4.13%   1.88%   1.50%   7.50%

23

  4.13%   1.88%   1.50%   7.50%

22

  4.13%   1.88%   1.50%   7.50%

 

10



--------------------------------------------------------------------------------

Attachment 4

FY11 AIP PAYOUT CURVE FOR ALL PERFORMANCE MEASURES

LOGO [g104041g18d80.jpg]

 

11